Action *1025by infant plaintiff to recover damages for personal injuries and by his father for expenses and loss of services. Order granting reargument and on reargument adhering to the original decision, which denied, in part, plaintiffs’ motion for an examination before trial, modified on the law and the facts, by striking therefrom the words “ the original decision .is adhered to ” and in place thereof inserting a provision granting, in addition to item (3) the motion for examination of defendant before trial as to items (1) and (2), as set forth in the notice of motion, and directing the production on such examination of defendant’s books, records and papers for use pursuant to section 296 of the Civil Practice Act. As thus modified, the order is affirmed, with $10 costs and disbursements to appellants, the examination to proceed on five days’ notice. The denial of the examination as to the items mentioned was an improvident exercise of discretion. Appeal from original order dismissed, without costs. Hagarty, Acting P. J., Adel, Nolan and Sneed, JJ., concur; Johnston, J., not voting.